Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because while of enough quality for examination purposes, the drawings are informal and lacking of enough quality for publication per 37 CFR 1.84(p) including reference characters being illegible, too small, and overlapping with figure lines. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because the drawings fail to meet the requirements of 37 CFR 1.84(p) including reference characters being illegible, too small, and overlapping with figure lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2 recites the limitation “an aircraft” which should read “the aircraft” as the limitation has antecedent basis in line 1 of claim 1 and the appropriate usage conventions of “a(n)” vs. “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claims 1 and 13 recite a process and an apparatus with a processor configured to execute the process including the steps of calculating a transform of a sound; comparing the transform to a first calibration transform of a first configuration; determining a first closeness parameter to the first calibration transform; and indicating a detected configuration when the first closeness parameter is above a threshold. The recited steps, under their broadest reasonable interpretation, are abstract ideas as they are mathematical concepts including calculating a transform and mental processes capable of being performed in the human mind including with a pencil and paper including calculating a transform, comparing transforms, determining a closeness parameter based on the comparison, and indicating a detect configuration if the parameter is above a threshold. The recited steps, as a sound measurement unit [claim 13]; a user interface [claim 13]; and a processor operatively coupled to the sound measurement unit and the user interface [claim 13] and additional step of recording a sound from an interior of an aircraft. If claim limitations, under their broadest reasonable interpretation, include a mathematical concept and/or a mental process, the limitations fall under the abstract idea judicial exception. Accordingly, claims 1 and 13 recite abstract ideas.
This judicial exception is not integrated into a practical application because the claims do not recite additional elements or steps that are significantly more than the judicial exception or meaningfully. The additional elements of a sound measurement unit; a user interface; and a processor, under their broadest reasonable interpretation, are generic computer components as the specification does not disclose a specialized computer or computer components. As such, the additional elements are reciting mere usages of a computer as a tool to perform an abstract idea see MPEP 2106.05(f) and do not meaningfully limit the abstract ideas. The additional step of recording a sound
The claims do not include additional elements that are enough to amount to significantly more than the judicial exception because, as discussed above, the additional steps and elements are insignificant extra-solution activities or merely instructions for implementing the abstract ideas on a generic computing device or computer which fall under the “apply it” limitation of the judicial exception and do not amount to significantly more than the judicial exception. As such, the claims do not include additional elements or steps that are enough to amount to significantly more that the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract ideas. Therefore, claims 1 and 13 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-9 and 14-18 are dependent from claims 1 and 13 respectively and include all the limitations of the independent claims. Therefore, the dependent claims recite the same abstract ideas. The limitations of the dependent claims fail to amount to significantly more than the judicial exception as discussed below. For example:
The limitations of claims 2-4 and 14, under their broadest reasonable limitations, are merely further clarification of the type of mathematical concept/calculation used in mental process step of calculating a transform, and therefore, these limitations amount to insignificant extra-solution activity as they merely clarify what types of data/process are used in the abstract idea. As such, these limitations do not amount to significantly more as they do not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims.
The limitations of claims 5-6, 8-9, 15-16, and 18, under their broadest reasonable limitations, are further abstract ideas as they are mental process steps for further 
The limitations of claims 7 and 17, under their broadest reasonable interpretation, are further clarifications of the types of data and information included in the process, specifically that the configurations are airspeeds. As such, these limitations amount to insignificant extra-solution activity as they merely clarify what types of data are chosen. Therefore, these limitations do not amount to significantly more as they do not impose meaningful limitations on practicing the abstract ideas above, and the same analysis of the independent claims is therefore applicable on these claims.
Accordingly, claims 2-9 and 14-18 are directed to abstract ideas without significantly more and are not drawn to eligible subject matter.
Claim 10 recites a process including the steps of calculating a transform of a sound; comparing the transform to a first calibration transform of a first configuration; determining a first closeness parameter to the first calibration transform; comparing the transform to a second calibration transform of a second airspeed; determining a second closeness parameter to the second calibration transform; and selecting a detected configuration from between the first airspeed and the second airspeed based on the first closeness parameter and the second closeness parameter. The recited steps, under their broadest reasonable interpretation, are abstract ideas as they are mathematical concepts including recording a sound from an interior of an aircraft and indicating the detected configuration. If claim limitations, under their broadest reasonable interpretation, include a mathematical concept and/or a mental process, the limitations fall under the abstract ideas judicial exception. Accordingly, claim 10 recites abstract ideas.
This judicial exception is not integrated into a practical application because the claim does not recite additional elements or steps that are significantly more than the judicial exception or meaningfully. The additional step of recording a sound and indicating the detected configuration
The claim does not include additional elements that are enough to amount to significantly more than the judicial exception because, as discussed above, the additional steps are insignificant extra-solution activities and do not amount to significantly more than the judicial exception. As such, the claims do not include additional elements or steps that are enough to amount to significantly more that the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract ideas. Therefore, claim 10 is not directed to eligible subject matter as it recites abstract ideas without significantly more.
Claims 11-12 are dependent from claim 10 and include all the limitations of the independent claim. Therefore, the dependent claims recite the same abstract ideas. The limitations of the dependent claims fail to amount to significantly more than the judicial exception as discussed below. For example:
The limitations of claim 11, under their broadest reasonable interpretation, are further abstract ideas as they are mental process steps for further comparing the transforms, specifically identifying an analogous region of the first and second calibration transforms (observation) and comparing the analogous region of the calibration transforms with the analogous region of the measured transform (evaluation). As the additional steps are further abstract ideas, they cannot meaningfully limit or amount to significantly more than the abstract ideas of the independent claims. As such, the same analysis of the independent claims is therefore applicable on these claims.
The limitation of claim 12, under its broadest reasonable interpretation, is including a computer method (supervised machine learning) at a high level of generality without specifying any improvements or uses. As the limitation is a further clarification 
Accordingly, claims 11 and 12 are directed to abstract ideas without significantly more and are not drawn to eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cronyn (US 9121860) in view of Adradi (US PGPub 20110106440), further in view of Zhidkov (US PGPub 20140074469), further in view of Scheid et al. (US PGPub 20120330499), hereinafter referred to as Scheid, and further in view of Klein (US PGPub 20050096873).
In regards to claim 1 and 13, Cronyn teaches a method (Abstract teaches a method of determining an airspeed of a vehicle) and flight training device (Abstract teaches a system (device) for determining a speed of a vehicle) comprising:
a sound measurement unit [claim 13] (Abstract; Fig 3, Ref 110; Col 5 lines 5-6 teach a microphone for receiving sound signals);
a user interface [claim 13] (Col 5, lines 50-55 and Col 10, lines 57-64 teach  the determined airspeed being transmitted to a cockpit display and user control electronics (user interface));
a processor (Col 5, lines 39-50 teach a processor for performing the functions of the device) operatively coupled to the sound measurement unit and the user interface [claim 13] (Col 5, lines 39-55 teach the processor is connected to the receiver and the display), and configured to:
record a sound (Abstract; Col 5, Lines 25-38 teach the microphone/receiver receiving and filtering a sound signal) with the sound measurement unit (Abstract; Fig 3, Ref 110; Col 5 lines 5-6 teach a microphone for receiving sound signals), 
calculate a transform of the sound (Col 5, lines 56-65 teach the sound signal (processed through the processor and ADC) is further processed using a Fast Fourier Transform (FFT)), and 
indicate, on the user interface (Col 10, lines 57-61 teach the system sending the signal to the display (user interface)), a detected configuration (Col 10, lines 43-64 teach the system sending the determined airspeed as a signal to the display (user interface)).
Cronyn does not explicitly teach the method and system including record a sound from an interior of a cockpit; compare the transform to a first calibration transform of a first configuration; determine a first closeness parameter to the first calibration transform; and indicate a detected configuration when the first closeness parameter is above a threshold. However, Adradi teaches a system and method for determining a speed of a vehicle based on acoustic signals (Abstract) including recording a sound from an interior of a cockpit/aircraft (Paragraph 0019 teaches the microphone records sound signals from inside a vehicle).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn with the teachings of Adradi, as both references and the claimed invention are directed to systems and methods for determining a speed of a vehicle using acoustic signal analysis. One of ordinary skill in the art would modify Cronyn to include the microphone (sound measurement unit) as part of the device used on the inside of a vehicle to capture the acoustic signal inside the vehicle. Upon such modification, the method and system of Cronyn would include record a sound from an interior of a cockpit/aircraft. One of ordinary skill in the art would have applied the known technique of recording a sound from an interior of a vehicle as an airplane and a car are similar devices that would be improved in the 
Cronyn in view of Adradi does not explicitly teach the method and system including compare the transform to a first calibration transform of a first configuration; determine a first closeness parameter to the first calibration transform; and indicate a detected configuration when the first closeness parameter is above a threshold. However, Zhidkov teaches the technique of processing acoustic signals into transforms using Fourier transform in order to compare the acoustic signal to a database for signal identification thereby compare the transform to a first calibration transform (Figs 1 and 4; Paragraphs 0037, 0044 show an acoustic signal processed through an ADC and transformed in order to compare to stored signals/transforms (calibration transform) for identification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi with the teachings of Zhidkov, as one of ordinary skill in the art would apply the known techniques of processing a signal using a transform (per Cronyn above) and using the signal transforms of process inputs and stored signals to compare and identify the signal (per Zhidkov) with the improvement yielding the predictable result of being able to compare acoustic signals using their transforms. Upon modification, the method and system of Cronyn in view of Adradi would include compare the transform to a first calibration transform.
Cronyn in view of Adradi and Zhidkov does not explicitly teach the method and system including compare the transform to a first calibration transform of a first configuration; determine a first closeness parameter to the first calibration transform; and indicate a detected configuration when the first closeness parameter is above a threshold. However, Scheid teaches a method and system for determining an aircraft’s condition based on acoustic signatures (Abstract) including comparing the transform (Paragraph 0012 teaches the collected acoustic signals are processed through a signal analysis process (per Zhidkov above this would include signal transforms processed from the inputted acoustic signal and stored in a database)) to a first calibration transform of a first configuration (Abstract; Paragraph 0020 teaches the acoustic signal processed through the signal analysis station is compared to acoustic profiles (calibrations) stored in a library/database and associated with a condition of the aircraft (configuration)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi and Zhidkov with the teachings of Scheid, as the references and the claimed invention are directed to systems and methods for using acoustic signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi and Zhidkov to include the acoustic profiles associated with aircraft conditions to better diagnose/determine the configuration of the aircraft. Upon such modification, the method and system of Cronyn in view of Adradi and Zhidkov would include compare the transform to a first calibration transform of a first configuration. 
Cronyn in view of Adradi, Zhidkov, and Scheid does not teach the method and system including determine a first closeness parameter to the first calibration transform and indicate a detected configuration when the first closeness parameter is above a threshold. However, Klein teaches a system and method for determining the condition of a mechanical system, including aircraft (Paragraphs 0001, 0003), using vibrational signal analysis including determining a first closeness parameter (Paragraphs 0007, 0141 teach an error measurement (closeness parameter) of the transforms being calculated) to the first calibration transform (per Scheid above with acoustic profiles which would include transforms; paragraphs 0007, 0092, 0103 teach the deviation and error of transforms being calculated and using the deviation (comparison) being used to determine if an aircraft is not in nominal operation (calibration)) and indicating a detected configuration when the first closeness parameter is above a threshold (Paragraph 0047 teaches the status of the craft is recorded and indicated when the monitored data or deviation (closeness parameter) exceeds a limit (threshold)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, and Scheid with the teachings of Klein, as the references and the claimed invention are directed to systems and methods for using vibrational signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, and Scheid to include the error and deviation determinations for the processed signals to better detect conditions of the aircraft and manage errors and deviation in the data as acoustic signals and signal analysis is a form of vibrational signals and similar analysis, therefore acoustic analysis can be seen as a species of the genus vibrational signal analysis of Klein. Upon such modification, the method and system of Cronyn in view of Adradi, Zhidkov, and Scheid would include determine a first closeness parameter to the first calibration transform and indicate a detected configuration when the first closeness parameter is above a threshold. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as the method of Klein is known work in the field of aircraft diagnostics using vibrational signal analysis and one of ordinary skill in the art would apply it to the field of aircraft diagnostics using acoustic signal analysis with the predictable results of determining the same aircraft conditions as acoustics are a form of vibrations just within a set frequency range and occurring through the air.
In regards to claim 2, Cronyn further teaches wherein the transform of the sound is a Fourier Transform (Col 5, lines 56-62 teach the transform of the sound signal is a Fast Fourier Transform).
In regards to claim 3, Cronyn and Cronyn in view of Adradi, Zhidkov, and Scheid do not teach wherein the transform of the sound is a wavelet transform. However, Klein further teaches wherein the transform of the sound is a wavelet transform (Paragraphs 0031 and 0032 teach methods of signal analysis used to analyze the vibration/acoustic signal and specifically teaches wavelet transformation is useful for acoustical analysis).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, and Scheid with the teachings of Klein, as the references and the claimed invention are directed to systems and methods for using vibrational signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, and Scheid to include different methods of signal analysis in the form of different transformation wherein the transform of the sound is a wavelet transform. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to use further analysis techniques that are known in the art (per Klein Paragraph 0032) for advantages known to those of ordinary skill in the art.
In regards to claim 4 and 14, Cronyn further teaches wherein the transform is a time-frequency transform (Col 5, lines 56-62 teach using a Fourier Transform which is a species of time-frequency transforms as such it meets the limitation of  time-frequency transform).
In regards to claim 5 and 15, Cronyn and Cronyn in view of Adradi, Zhidkov, and Scheid do not teach wherein the transform of the sound is normalized before comparison with the first calibration transform. However, Klein further teaches wherein the transform of the sound is normalized (Paragraph 0073 teaches normalizing the vibration signature (i.e. sound vibration)) before comparison with the first calibration transform (Paragraph 0073 teaches the signatures are normalized to enable comparison between signatures (before comparison)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, and Scheid with the teachings of Klein, as the references and the claimed invention are directed to systems and methods for using vibrational signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, and Scheid to include normalizing the sound signal to compare the signal to stored signals. Upon such modification, the method and system of Cronyn in view of Adradi, Zhidkov, and Scheid wherein the transform of the sound is normalized before comparison with the first calibration transform. One of ordinary skill in the art would have found this modification obvious as normalizing a signal for analysis is a known technique that would yield the predictable result of allowing easier comparison of signals to each other and eliminating errors. Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as normalizing the signal is necessary to properly compare signals to each other and more accurately analyze the data.
In regards to claim 6 and 16, Cronyn and Cronyn in view of Adradi, Zhidkov, and Scheid do not teach wherein a factor used to normalize the transform is used to scale the detected configuration. However, Klein further teaches wherein a factor used to normalize the transform is used to scale the detected configuration (Paragraphs 0073, 0117 teach normalizing the data (signal transforms and detected configuration) to a common scale for comparison).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, and Scheid with the teachings of Klein, as the references and the claimed invention are directed to systems and methods for using vibrational signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, and Scheid to include scaling the stored signals (configurations per the rejection of claim 1 above) and the transform to properly compare the signals as acoustic signals and signal analysis is a form of vibrational signals and similar analysis, therefore acoustic analysis can be seen as a species of the genus vibrational signal analysis of Klein. Upon such modification, the method and system of Cronyn in view of Adradi, Zhidkov, and Scheid would include wherein a factor used to normalize the transform is used to scale the detected configuration. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to use further analysis techniques that are known in the art (per Klein Paragraph 0032) and applied to the device for aircraft diagnostics yielding the predictable result of more accurately comparing the signals by scaling them. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as the method of Klein is known work in the field of aircraft diagnostics using vibrational signal analysis and one of ordinary skill in the art would apply it to the field of aircraft diagnostics using acoustic signal analysis with the predictable results of determining the same aircraft conditions as acoustics are a form of vibrations just within a set frequency range and occurring through the air.
In regards to claim 7 and 17, Cronyn further teaches wherein the first configuration is a first airspeed (Airspeed is a known condition of an aircraft to one of ordinary skill in the art, see rejection of claim 1 above; Abstract; Col 5, lines 39-55 teach the system determining an airspeed based on a calculation) and the detected configuration is a detected airspeed (Abstract; Col 5, lines 39-55 teach the system detecting the airspeed of the aircraft).
In regards to claim 9, Cronyn in view of Adradi, Zhidkov, and Scheid do not teach wherein a continuous moving average is used to smooth out the first closeness parameter. Klein further teaches wherein a continuous moving average is used to smooth out the first closeness parameter (Paragraphs 0062, 0113 teach the system processing the signal and data including smoothing the data using a moving average to smooth the trends and measurement error (closeness parameter)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, and Scheid with the teachings of Klein, as the references and the claimed invention are directed to systems and methods for using vibrational signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, and Scheid to include using a moving average to smooth out trends and error measurements as these are known techniques for improving similar methods of signal analysis to yield the predictable result of eliminating signal noise and error to more accurately analyze the signals. Upon such modification, the method and system of Cronyn in view of Adradi, Zhidkov, and Scheid would include wherein a continuous moving average is used to smooth out the first closeness parameter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to use further analysis techniques that are known in the art and eliminate errors in the data to improve accuracy and the method of Klein is known work in the field of aircraft diagnostics using vibrational signal analysis and one of ordinary skill in the art would apply it to the field of aircraft diagnostics using acoustic signal analysis with the predictable results of determining the same aircraft conditions as acoustics are a form of vibrations just within a set frequency range and occurring through the air.
In regards to claim 10, Cronyn teaches a method of detecting an airspeed (Abstract; Col 2, line 66 – Col 3, line 9 teach a method of determining an airspeed of a vehicle), the method comprising:
recording a sound (Abstract; Fig 3, Ref 110; Col 5 lines 5-6 teach a microphone for receiving sound signals), 
calculating a transform of the sound (Col 5, lines 56-65 teach the sound signal (processed through the processor and ADC) is further processed using a Fast Fourier Transform (FFT)), and 
indicating the detected configuration (Col 10, lines 43-64 teach the system sending the determined airspeed as a signal to the display (user interface)).
Cronyn does not teach recording a sound from an interior of an aircraft, comparing the transform to a first calibration transform of a first airspeed, determining a first closeness parameter to the first calibration transform, comparing the transform to a second calibration transform of a second airspeed, determining a second closeness parameter to the second calibration transform, and selecting a detected configuration from between the first airspeed and the second airspeed based on the first closeness parameter and the second closeness parameter.
Adradi teaches a system and method for determining a speed of a vehicle based on acoustic signals (Abstract) including recording a sound from an interior of an aircraft (Paragraph 0019 teaches the microphone records sound signals from inside a vehicle).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn with the teachings of Adradi, as both references and the claimed invention are directed to systems and methods for determining a speed of a vehicle using acoustic signal analysis. One of ordinary skill in the art would modify Cronyn to include the microphone (sound measurement unit) as part of the device used on the inside of a record a sound from an interior of an aircraft. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to cause the device to be a portable device that a pilot/user can carry and use within any vehicle (Paragraphs 0009, 0011 of Adradi).
Cronyn in view of Adradi does not explicitly teach the method and system including comparing the transform to a first calibration transform of a first airspeed; determining a first closeness parameter to the first calibration transform, comparing the transform to a second calibration transform of a second airspeed, determining a second closeness parameter to the second calibration transform, selecting a detected configuration from between the first airspeed and the second airspeed based on the first closeness parameter and the second closeness parameter. However, Zhidkov teaches the technique of processing acoustic signals into transforms using Fourier transform in order to compare the acoustic signal to a database for signal identification thereby compare the transform to a first and second calibration transform (Figs 1 and 4; Paragraphs 0037, 0044 show an acoustic signal processed through an ADC and transformed in order to compare to stored signals/transforms (calibration transform) for identification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi with the teachings of Zhidkov, as one of ordinary skill in the art would apply the known techniques of processing a signal using a transform (per Cronyn above) and using the signal transforms of process inputs and stored signals to compare and identify the signal (per Zhidkov) with the improvement yielding the predictable result of being able to compare acoustic signals using their transforms. Upon compare the transform to a first and second calibration transform.
Cronyn in view of Adradi and Zhidkov does not teach comparing the transform to a first calibration transform of a first airspeed; determining a first closeness parameter to the first calibration transform, comparing the transform to a second calibration transform of a second airspeed, determining a second closeness parameter to the second calibration transform, selecting a detected configuration from between the first airspeed and the second airspeed based on the first closeness parameter and the second closeness parameter.
However, Scheid teaches a method and system for determining an aircraft’s condition based on acoustic signatures (Abstract) including comparing the transform (Paragraph 0012 teaches the collected acoustic signals are processed through a signal analysis process (per Zhidkov above this would include signal transforms processed from the inputted acoustic signal and stored in a database )) to a first calibration transform of a first airspeed (Abstract; Paragraph 0020 teaches the acoustic signal processed through the signal analysis station is compared to acoustic profiles (calibrations) stored in a library/database and associated with a condition of the aircraft (configuration) of which airspeed is a known condition to one of ordinary skill in the art), and comparing the transform (Paragraph 0012 teaches the collected acoustic signals are processed through a signal analysis process (per Zhidkov above this would include signal transforms processed from the inputted acoustic signal and stored in a database)) to a second calibration transform of a second airspeed (Abstract; Paragraph 0020 teaches the acoustic signal processed through the signal analysis station is compared to acoustic profiles (calibrations) stored in a library/database and associated with a condition of the In re Harza, 274 F.2d 669, 124 USPQ 378 states that mere duplication of parts (a second calibration transform) is obvious in view of the prior art teaching a singular part as Scheid does teach a library of profiles which could include a second and subsequent calibrations and configurations).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi with the teachings of Scheid, as the references and the claimed invention are directed to systems and methods for using acoustic signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi and Zhidkov to include the acoustic profiles associated with aircraft conditions to better diagnose/determine the configuration of the aircraft. Upon such modification, the method and system of Cronyn in view of Adradi and Zhidkov would include compare the transform to a first calibration transform of a first airspeed and compare the transform to a second calibration transform of a second airspeed. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to have further data and configurations to diagnose using the acoustic signals processed by the system and properly diagnose the aircraft.
Cronyn in view of Adradi, Zhidkov, and Scheid does not teach determining a first closeness parameter to the first calibration transform, determining a second closeness parameter to the second calibration transform, selecting a detected configuration from between the first airspeed and the second airspeed based on the first closeness parameter and the second closeness parameter. 
However, Klein teaches determining a first closeness parameter (Paragraphs 0007, 0141 teach an error measurement (closeness parameter) of the transforms being calculated) to the first calibration transform (per Scheid above with acoustic profiles which would include transforms; paragraphs 0007, 0092, 0103 teach the deviation and error of transforms being calculated and using the deviation (comparison) being used to determine if an aircraft is not in nominal operation (calibration)), determining a second closeness parameter (In re Harza, 274 F.2d 669, 124 USPQ 378 states that mere duplication of parts (a second calibration transform) is obvious in view of the prior art teaching a singular part and Klein does teach continuously calculating error values for continuous signals; Paragraphs 0007, 0141 teach an error measurement (closeness parameter) of the transforms being calculated) to the second calibration transform (In re Harza, 274 F.2d 669, 124 USPQ 378 states that mere duplication of parts (a second calibration transform) is obvious in view of the prior art teaching a singular part and Klein does teach continuously calculating error values for continuous signals; per Scheid above with acoustic profiles which would include transforms; paragraphs 0007, 0092, 0103 teach the deviation and error of transforms being calculated and using the deviation (comparison) being used to determine if an aircraft is not in nominal operation (calibration)), selecting a detected configuration from between the first airspeed and the second airspeed based on the first closeness parameter and the second closeness parameter 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, and Scheid with the teachings of Klein, as the references and the claimed invention are directed to systems and methods for using vibrational signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, and Scheid to include the error and deviation determinations for the processed signals to better detect conditions of the aircraft and manage errors and deviation in the data. Upon such modification, the method and system of Cronyn in view of Adradi, Zhidkov, and Scheid would include determining a first closeness parameter to the first calibration transform, determining a second closeness parameter to the second calibration transform, selecting a detected configuration from between the first airspeed and the second airspeed based on the first closeness parameter and the second closeness parameter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to have further data and handle the potential error and deviation within the analysis and data and indicate the detected conditions based on the calculated values.
In regards to claim 11, Cronyn in view of Adradi, Zhidkov, and Scheid does not teach wherein comparing the transform includes identifying a difference in an analogous region between the first calibration transform and the second calibration transform and then comparing the analogous region of the transform with the analogous region of the first calibration transform and the second calibration transform. 
Klein further teaches wherein comparing the transform includes identifying a difference in an analogous region (Paragraph 0084 teaches calculating the difference between signal spectrums in similar regions (analogous region)) between the first calibration transform and the second calibration transform (Abstract; Paragraph 0073 teaches the system having baseline signatures and spectrums from which the difference can be calculated) and then comparing the analogous region of the transform with the analogous region of the first calibration transform and the second calibration transform (Paragraphs 0011, 0084, 0094 teach comparing the measure frequency region (transform) with the baseline signature/pattern/spectrum (calibration transform)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, and Scheid with the teachings of Klein, as the references and the claimed invention are directed to systems and methods for using vibrational signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, and Scheid to include calculating differences in similar frequency regions and compare similar regions from the measured signal to the stored baseline signals. Upon such modification, the method and system of Cronyn in view of Adradi, Zhidkov, and Scheid would include determining a first closeness parameter to the first calibration transform, determining a second closeness parameter to the second calibration transform, selecting a detected configuration from between the first airspeed and the second airspeed based on the first closeness parameter and the second closeness parameter. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to have further data on the processed signals and further comparing the recorded signals with baseline configurations stored in the system.
In regards to claim 12, Cronyn in view of Adradi, Zhidkov, and Scheid does not teach wherein selecting a detected configuration is based on a supervised machine learning.  wherein selecting a detected configuration is based on a supervised machine learning (Paragraphs 0012, 0137 teach using artificial intelligence including machine learning to analyze the recorded signatures and determine the aircraft condition (configuration)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, and Scheid with the teachings of Klein, as the references and the claimed invention are directed to systems and methods for using vibrational signal analysis to determine the condition of an aircraft. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, and Scheid to include using machine learning to analyze the signals and determine the condition/configuration of the aircraft as it is a known technique to use machine learning to analyze signal data. Upon such modification, the method and system of Cronyn in view of Adradi, Zhidkov, and Scheid would include wherein selecting a detected configuration is based on a supervised machine learning. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to more accurately and quickly diagnose an aircraft’s condition/configuration by using machine learning.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cronyn in view of Adradi, Zhidkov, Scheid, and Klein as applied to claim 1 above, and further in view of Desai (US PGPub 20190057596).
In regards to claim 8 and 18, Cronyn in view of Adradi, Zhidkov, Scheid, and Klein does not teach wherein comparing the transform includes calculating a dot-product of the transform with the first calibration transform. However, Desai teaches a system and method  wherein comparing the transform includes calculating a dot-product of the transform with the first calibration transform (Paragraph 0059 teaches calculating the dot-product of the transform of audio data from the interior of a vehicle with library samples (calibration transforms) to determine a similarity value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Cronyn in view of Adradi, Zhidkov, Scheid, and Klein with the teachings of Desai, as the references and the claimed invention are directed to systems and methods for using audio signal analysis to determine the condition of a vehicle. One of ordinary skill in the art would modify Cronyn in view of Adradi, Zhidkov, Scheid, and Klein to include calculating the dot-product of the calculated transform with stored library sample signals and transforms to determine a similarity value (comparison value) as applying a dot-product to compare a calculated transform with a stored value is a known technique used to improve the similar method (signal analysis) in the same way, yielding the predictable result of determining a comparison of the calculated and stored transforms. Upon such modification, the method and system of Cronyn in view of Adradi, Zhidkov, Scheid, and Klein would include wherein comparing the transform includes calculating a dot-product of the transform with the first calibration transform. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to use further analysis techniques that are known in the art and provide additional data on the comparison.
Conclusion
Accordingly, claim 1 is objected to and claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715